Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO ARGUMENTS
Applicants amendment and remarks filed on 8/29/22 have been fully considered and the rejections withdrawn in light of Applicant’s amendment.  However, based upon further consideration a new ground of rejection is entered in view of PERSSON et al. (US Pub. No.: 2018-0091818) and in light of Applicant’s newly amended claims. 

The rejection to Claim 6 under 35 U.S.C. section 101 is withdrawn in light of Applicant’s amendment filed on 8/29/22. 



Regarding Applicant’s remarks and amendments on Pages 6-8, Applicants amendment and remarks filed on 8/29/22 have been fully considered and the rejections withdrawn in light of Applicant’s amendment.  However, based upon further consideration a new ground of rejection is entered in view of PERSSON et al. (US Pub. No.: 2018-0091818) and in light of Applicant’s newly amended claims (See rejection contained herein) whereby POON does disclose and Examiner cited POON as teaching both local and global estimation within the particular reference to read upon the claims as recited (See rejection contained herein).   Applicant is invited to submit an after final amendment to avoid the filing of an RCE and is encouraged to telephone Examiner for an interview prior to filing the next response.


In addition, Examiner has established a prima facie case of obviousness for combining the prior art of record to reject the pending outstanding rejected claims.    Accordingly, the rejections stand.  


PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) for an interview prior to filing a response to the instant office action to discuss claim amendments or clarifications to place application in a condition for allowance.  Possible considerations would be to expanding and incorporate some or all the subject matter directed towards projective transform matrix. Applicant is invited to submit an after final amendment to avoid the filing of an RCE and is encouraged to telephone Examiner for an interview prior to filing the next response Furthermore, adding a limitation directed towards blur correction is disclosed in POON (Pub. No:  US 2006-0280249), and would not further allowance if proposed in a potential amendment.  

 CLAIM INTERPRETATION

35 U.S.C. § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-5, 9-10, disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-5, 9-10, global motion estimation means for estimating global motion is considered to read on Fig. 2 global motion estimation unit 200; local motion estimation means for estimating local motion is considered to read on Fig. 2 local motion estimation unit 300; image correction means for correcting the motion of the specific object is considered to read on Fig. 2 image correction unit 400; a camera operation adjustment apparatus configured to adjust is considered to read on Fig. 2 image correction unit 400; an object position adjustment apparatus configured to adjust a position of the specific object is considered to read on Fig. 10 image processing section 430.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over POON (Pub. No:  US 2006-0280249) in view of PERSSON et al. (US Pub. No.: 2018-0091818).

As per Claim 1 POON discloses An image processing apparatus comprising (Figs. 1-2, 5, 7, 9-12, 14a-d [Abstract]): 
global motion estimation means for estimating global motion indicating motion of a specific region containing a specific object in a moving picture from a plurality of frame images contained in the moving picture (Figs. 1-2, 5, 7, 9-12, 14a-d plurality of frames to make up the moving picture global and local object motion for the ROI [0066] [0126] estimated motion both global and local in the current frame [0098-0099] [0128-0130] additional on global estimation for at least a specific target [0140-0144]); 
local motion estimation means for estimating local motion indicating motion of the specific object in the moving picture from the plurality of frame images (Figs. 1-2, 5, 7, 9-12, 14a-d global and local object motion for the ROI [0066] [0126] estimated motion both global and local in the current frame [0098-0099] [0128-0130] at least a specific target [0140-0144]); 
and image correction means for correcting the motion of the specific object or the specific region in the moving picture on a basis of the estimated global motion and the local motion (Figs. 1-2, 5-7, 11-13, 14a-d correction compensation [0066] [0073-0075] both local and global motion considerations for blur and other corrections on the region target and ROI – specific region of moving image with plurality of frames as the frame ROI for specific [0096-0099] [0131] [0140-0144])
POON does not disclose but PERSSON discloses wherein the global motion is caused by movement of a device used to capture the moving picture (Figs. 1-3, 6-7 [0168-0169])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the global motion is caused by movement of a device used to capture the moving picture as taught by PERSSON into the system of POON and because of the benefit taught by PERSSON to disclose specific teachings of shake detection for cameras and motion compensation correction to improve image quality outputs whereby POON would be improved by the additional of device motion compensation to improve image quality output and processing.
 
As per Claim 6 POON discloses A non-transitory computer-readable medium storing computer-executable instructions, that when executed by one or more processors, cause the one or more processors to (Figs. 1-2, 14A-D [Abstract] [0048-0051] [0140-0142]): 
perform global motion estimation for estimating global motion indicating motion of a specific region containing a specific object in a moving picture from a plurality of frame images contained in a moving picture (See said analysis for Claim 1); 
perform local motion estimation for estimating local motion indicating motion of the specific object in the moving picture from the plurality of frame images (See said analysis for Claim 1); 
and perform image correction for correcting the motion of the specific object or the specific region in the moving picture on a basis of the estimated global motion and the local motion (See said analysis for Claim 1)
POON does not disclose but PERSSON discloses wherein the global motion is caused by movement of a device used to capture the moving picture (See said analysis for Claim 1)

As per Claim 7 POON discloses A method of image processing comprising (Figs. 1-2 [Abstract]): 
performing global motion estimation for estimating global motion indicating motion of a specific region containing a specific object in a moving picture from a plurality of frame images contained in a moving picture (See said analysis for Claim 1); 
performing local motion estimation for estimating local motion indicating motion of the specific object in the moving picture from the plurality of frame images (See said analysis for Claim 1); 
and performing image correction for correcting the motion of the specific object or the specific region in the moving picture on a basis of the estimated global motion and the local motion (See said analysis for Claim 1)
POON does not disclose but PERSSON discloses wherein the global motion is caused by movement of a device used to capture the moving picture (See said analysis for Claim 1)

As per Claim 8 POON discloses An image processing system having a shooting camera for shooting a moving picture (Figs. 1-2, 5, 7, 9-12, 14a-d [Abstract] digital camera [0096 [0141]), 
an image processing apparatus configured to process an image of the moving picture (Figs. 1-2, 5, 7, 9-12, 14a-d [Abstract]), and a display apparatus configured to display the processed image of the moving picture, the image processing apparatus comprising (Figs. 1-2, 4-5, 7, 9-12, 14a-d [Abstract] display device [0066] [0071-0072]): 
global motion estimation means for estimating global motion indicating motion of a specific region containing a specific object in the moving picture from a plurality of frame images contained in the moving picture (See said analysis for Claim 1); 
local motion estimation means for estimating local motion indicating motion of the specific object in the moving picture from the plurality of frame images (See said analysis for Claim 1); 
and image correction means for correcting the motion of the specific object or the specific region in the moving picture on a basis of the estimated global motion and the local motion (See said analysis for Claim 1)
POON does not disclose but PERSSON discloses wherein the global motion is caused by movement of a device used to capture the moving picture (See said analysis for Claim 1)

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over POON (Pub. No:  US 2006-0280249) in view of PERSSON et al. (US Pub. No.: 2018-0091818), as applied in Claims 1, 6-8, and further in view of WATANABE et al. (US Pub. No.: 2016-0246045).

As per Claim 2 POON discloses The image processing apparatus according to claim 1, wherein the local motion estimation means estimates local motion by using a movement (Figs. 1-2, 5, 7, 9-12, 14a-d local object motion for the ROI [0066] [0126] motion local in the current frame [0098-0099] [0128-0130] at least a specific target [0140-0144])
POON and PERSSON do not disclose but WATANABE discloses movement amount of a specific point in a region containing the specific object (Figs. 1-2, 7-8 the specific point is a centroid of the object [0086] [0088-0090] [0103])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include movement amount of a specific point in a region containing the specific object as taught by WATANABE into the system of POON and PERSSON because of the benefit taught by WATANABE to disclose further motion processing of an object in an image processing environment to incorporate the amount of movement about a centroid whereby said systems are directed towards motion processing of an object in an image and would benefit from the additional related extended featured to expand upon system capabilities.

As per Claim 3 POON discloses The image processing apparatus according to claim 2, wherein 
POON and PERSSON do not disclose but WATANABE discloses the specific point is a centroid of the object (Figs. 1-2, 7-8 the specific point is a centroid of the object [0086] [0088-0090] [0103]) (The motivation that applied in Claim 2 applies equally to Claim 3).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over POON (Pub. No:  US 2006-0280249) in view of PERSSON et al. (US Pub. No.: 2018-0091818), as applied in Claims 1, 6-8, and further in view of CHO et al. (US Pub. No.: 2015-0029306).

As per Claim 4 POON discloses The image processing apparatus according to claim 1, wherein 
the image correction means generates to the estimated global motion, and corrects the motion of the specific object or the specific region in the moving picture (Figs. 1-2, 5-7, 11-13, 14a-d correction compensation [0066] [0073-0075] both local and global motion considerations for blur and other corrections on the region target and ROI – specific region of moving image with plurality of frames as the frame ROI for specific [0096-0099] [0131] [0140-0144])
POON and PERSSON do not disclose but CHO discloses generates a projective transformation matrix corresponding to the estimated global motion (Figs. 1-3, 5, 6A, 7 [Abstract] matrices transforms corresponding to global motion [0048] [0052] [0062] [0084-0085]), corrects the projective transformation matrix on a basis of the estimated local motion, and corrects on a basis of the corrected projective transformation matrix (Figs. 1-3, 5, 6A, 7 correction of motion [Abstract] [0013-0014] [0048] [0051-0052] [0062] local as well applied [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generates a projective transformation matrix corresponding to the estimated global motion, corrects the projective transformation matrix on a basis of the estimated local motion, and corrects on a basis of the corrected projective transformation matrix as taught by CHO into the system of POON and PERSSON because of the benefit taught by CHO to disclose advanced motion processing for objects to include local and global motion values whereby said systems are directed towards both local and global motion of image regions / objects for motion correction concerns and would benefit from the incorporating transformation matrices for motion correction.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over POON (Pub. No:  US 2006-0280249) in view of PERSSON et al. (US Pub. No.: 2018-0091818), as applied in Claims 1, 6-8, and further in view of TSAI et al. (US Pub. No.: 2013-0100303).


As per Claim 5 POON discloses The image processing apparatus according to Claim 1, wherein 
the global motion estimation means and the local motion estimation means estimate global motion and local motion (Figs. 1-2, 5, 7, 9-12, 14a-d global and local object motion for the ROI [0066] [0126] estimated motion both global and local in the current frame [0098-0099] [0128-0130] at least a specific target [0140-0144])
POON and PERSSON do not disclose but TSAI discloses motion estimation by using an image obtained by reducing an input image (Fig. 11 [0110])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include motion estimation by using an image obtained by reducing an input image as taught by TSAI into the system of POON and PERSSON and because of the benefit taught by TSAI to disclose further motion processing techniques of an object in an image processing environment to include input image manipulation whereby said systems are directed towards motion processing of an object in an image and would benefit from the additional related extended featured to expand upon system capabilities.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over POON (Pub. No:  US 2006-0280249) in view of PERSSON et al. (US Pub. No.: 2018-0091818), as applied in Claims 1, 6-8, and further in view of HAYASHI et al. (US Pub. No.: 2012-0231883).

As per Claim 9 POON discloses The image processing system according to claim 8 
adjust on a basis of estimated global motion or estimated local motion or both the estimated global motion and the estimated local motion (Figs. 1-2, 5-7, 11-13, 14a-d correction compensation adjustment [0066] [0073-0075] both local and global motion considerations for blur and other corrections on the region target and ROI [0096-0099] [0131] [0140-0144])
POON and PERSSON do not disclose but HAYASHI discloses having a camera operation adjustment apparatus configured to adjust an operation of the shooting camera (Figs. 1-5, 9-11 operation change in virtual camera at least directional change – motion detection [0266])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include having a camera operation adjustment apparatus configured to adjust an operation of the shooting camera as taught by HAYASHI into the system of POON and PERSSON and because of the benefit taught by HAYASHI to disclose inclusion of camera operation adjustment as well as object of interest positional adjustment as part of the processing and analysis for image objects of interest whereby said systems are directed towards object of interest processing in captured image data and would benefit from inclusion of additional techniques and measurement / system component consideration to expand upon the system functionality.

As per Claim 10 POON discloses The image processing system according to claim 9 
adjust on a basis of estimated global motion or estimated local motion or both the estimated global motion and the estimated local motion (Figs. 1-2, 5-7, 11-13, 14a-d correction compensation adjustment [0066] [0073-0075] both local and global motion considerations for blur and other corrections on the region target and ROI [0096-0099] [0131] [0140-0144]).
POON and PERSSON do not disclose but HAYASHI discloses having an object position adjustment apparatus configured to adjust a position of the specific object (Figs. 1-5, 9-11 player object [Abstract] [0013] [0026] [0030-0031]) (The motivation that applied in Claim 9 applies equally to Claim 10)
Conclusion
Applicant’s amendment necessitated a new ground of rejection. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is (571) 270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481